Citation Nr: 1215198	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-10 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active service from December 1997 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2010, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

The Veteran requested a videoconference hearing before the Board in October 2004.  In April 2007, the Veteran indicated that he no longer wanted a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702(e) (2011). 

In the April 2010 decision, the Board also referred to the AOJ claims of service connection for headaches and nausea as secondary to service-connected costochondritis.  It does not appear that these issues have been addressed and they are again referred to the AOJ.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's costochondritis has been manifested by right chest pain; limitation of motion in the chest area, respiratory problems, or greater than moderate disability to Muscle Group XXI has not been shown.

2.  From January 12, 2005, the Veteran has had limitation of motion of the right shoulder approximating shoulder level resulting from costochondritis.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, 4.73, Diagnostic Codes 5024, 5321 (2011).

2.  Effective January 12, 2005, the criteria for a separate 20 percent rating for limitation of motion of the right shoulder resulting from costochondritis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an October 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  He was told that the evidence must show that his service-connected disability had increased in severity or had gotten worse.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in August 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in San Antonio, Texas.  Pursuant to the Board's April 2010 remand, more recent VA treatment records were obtained.  Records from Brooke Army Medical Center have also been obtained.  Additionally, the Veteran was provided multiple VA examinations in connection with his claim, the reports of which are of record.  Most recently, a VA compensation examination was provided in May 2010 pursuant to the Board's April 2010 remand.  The examination reports contain sufficient evidence by which to evaluate the Veteran's costochondritis in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected costochondritis has been more disabling than initially rated.  He contends that a rating in excess of 10 percent is warranted.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection is March 22, 2002.

The Veteran's costochondritis has been evaluated as 10 percent disabling by analogy to Diagnostic Code 5321 for a muscle injury to Muscle Group (MG) XXI.  The disability has also been evaluated as analogous to Diagnostic Code 5024 for tenosynovitis.  

Diagnostic Code 5321 provides evaluations for disability of MG XXI.  The function of these muscles is respiration and the muscles of respiration are the thoracic muscle group.  Disability under this provision is evaluated as:  slight (zero percent), moderate (10 percent), and moderately severe or severe (20 percent).  38 C.F.R. § 4.73 (Diagnostic Code 5321) (2011).

As set forth in the above criteria, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2011).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability:  (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5024 states that tenosynovitis is to be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a (Diagnostic Code 5024) (2011).  Diagnostic Code 5003 in turn provides that degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic Code 5003).

A review of the evidence reveals that the Veteran complained of chronic right chest wall pain during military service.  He was assessed with a congenital fusion of the 3rd and 4th ribs.  The Veteran was processed through a Medical Evaluation Board and Physical Evaluation Board for this disability.  Notably, although rib resection was explored, the Veteran did not undergo a removal of any rib.

In September 2002, the Veteran underwent a general VA examination.  The examiner reviewed the claims file.  A history of right side chest pain was noted that never bothered him until physical training in the military.  The Veteran was not receiving treatment for the problem.  Examination revealed slight tenderness to palpation on the right side at the 3rd and 4th ribs level.  There was no bony deformity and the lungs were clear to auscultation and percussion.  Notably, the Veteran had full range of motion of the shoulders and all ranges of motion were without pain.  The diagnosis was chronic and intermittent chest wall discomfort due to congenital fusion of the right 3rd and 4th ribs.

In January 2003, the Veteran was seen at the VAMC in Temple, Texas, and Brooke Army Medical Center for complaints of non-cardiac, right upper rib and chest pain.  The problem was thought to be musculoskeletal in nature.

The Veteran underwent additional VA examination in January 2005.  The examiner reviewed the claims file and noted the Veteran's history of a congenital defect of the ribs.  There was no history of respiratory problems and examination did not reveal any such problems.  Physical examination revealed no musculoskeletal abnormalities.  The diagnosis was congenital fusion of the right 3rd and 4th rib without any deformity of the chest wall or impairment of chest wall function.  In a March 2005 addendum, the examiner determined that the Veteran's problems were related to costochondritis.

A July 2005 VA treatment record shows that the Veteran had complaints of right shoulder pain for five or six months.  Pain was at 45 degrees.  X-rays of the right shoulder were taken in August 2005 and they were within normal limits.

In January 2007, the Veteran was afforded another VA examination that was conducted by the same examiner who conducted the January 2005 examination.  The Veteran's history of right upper chest pain was noted and it was also noted that he was unable to lift over 30 pounds with his right arm.  Physical examination did not reveal any respiratory problems or chest deformity.  There was some tenderness to the right side of the sternum.  The diagnosis was chronic chest wall syndrome secondary to congenital fusion of the 4th and 5th (sic) ribs on the right side.

Another VA examination was conducted in February 2009.  The examiner reviewed the claims file and noted a history of congenital fusion of the 3rd and 4th ribs and the development of costochondritis.  The Veteran complained of right chest pain.  He had not sought treatment and there were no flare-ups.  The Veteran stated that he had difficulty lifting over 30 pounds over his head with his right arm.  The examiner could not elicit pain in overhead extension.  Examination revealed some pain on deep palpation and the diagnosis was congenital fusion of the right 3rd and 4th ribs at the costosternal junction.  It was the examiner's opinion that the condition had not worsened, was not clinically debilitating, and there was no objective evidence that the condition in and of itself would limit either employment or function.

Pursuant to the Board's April 2010 remand, the Veteran was provided another VA examination in connection with the claim in May 2010.  The examiner reviewed the claims file and noted a history of pain in the right upper chest which limits the right shoulder.  The Veteran reported that the pain was always in his chest and never in his arm.  Nevertheless, he stated that the chest pain limits his right shoulder.  Range of motion testing of the right shoulder showed flexion to 80 degrees, abduction to 110 degrees, internal rotation to 50 degrees, and external rotation to 90 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion, but no additional limitation of motion after repetitive motion.  The Veteran had excellent strength in the right shoulder except when flexed or abducted to 90 degrees.  The examiner also noted that there was no pain specifically in the Veteran's right shoulder, but that right chest pain limited extension of the right shoulder to 40 degrees.  The examiner assessed the Veteran with pain in right upper chest that limits right shoulder motions.  Additionally, the examiner noted that the pain is in the same location as that caused by right rib synostosis.

In evaluating the Veteran's service-connected costochondritis as a muscle injury, the Board finds that an initial rating in excess of 10 percent is not warranted.  A 10 percent rating equates to a moderate muscle disability to MG XXI.  However, a moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  This is not the type of muscle problem the Veteran has according to the evidence.  He did not sustain a wound on account of a bullet or other missile.  Instead, his muscle problems relate to a fusion of the 3rd and 4th ribs.  Even a slight muscle disability contemplates a simple wound of the muscle without debridement or infection.

In addition, the function of MG XXI is respiration and multiple examinations have shown that the Veteran's costochondritis does not result in any respiratory problems.  Additionally, physical examination has not revealed any chest deformity and no impairment of function in the chest area has been identified.  The Veteran's sole complaint in the chest area has been pain, which is contemplated by the initially assigned 10 percent rating when evaluated as a muscle injury.  See 38 C.F.R. § 4.73 (Diagnostic Code 5321).

Similarly, when evaluating the disability as analogous to tenosynovitis, a higher initial rating is not warranted.  As noted previously, pain has been the only identified symptom in the chest area.  Multiple VA examinations have not shown that the Veteran has any limitation of motion of a joint in the chest area.  His complaint of chest pain is already contemplated in the 10 percent rating.  Without sufficient evidence that the disability results in limitation of motion in the chest area warranting a rating in excess of 10 percent, a higher initial rating is not warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5024).

Although a higher initial rating is not warranted for the symptomatology specifically affecting the right upper chest, the Board notes that the Veteran has had complaints involving the right shoulder related to his chest problems.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14 (2011), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Appeals for Veterans Claims (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

In July 2005, it was first noted that the Veteran had complaints of right shoulder problems.  Both the January 2007 and February 2009 VA examiners noted the Veteran's complaint that he could not lift more than 30 pounds overhead with his right arm.  The May 2010 VA examiner appeared to directly relate the Veteran's right shoulder problems to his right chest pain due to his costochondritis.  The Veteran's right shoulder problems are not duplicative of, or overlapping with, the symptomatology affecting the right chest.  Thus, they may warrant a separate rating.  See Esteban, 6 Vet. App. at 259.

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  The Veteran's right shoulder is considered his major upper extremity.  Under that diagnostic code, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Earlier in the rating period on appeal, the Veteran had full range of motion of the right shoulder as evidenced by the September 2002 VA examination.  The May 2010 VA examination also contained complete range of motion testing.  Notably, flexion of the Veteran's right shoulder was limited to 80 degrees and abduction was limited to 110 degrees.  The examiner also noted that the Veteran's strength was limited when flexing and abducting to 90 degrees.  These measurements appear to be consistent with the Veteran's complaints regarding the inability to lift heavy weights over his head with his right arm.  Although there was no pain elicited in the right shoulder, the May 2010 VA examiner stated that the pain in the right chest area was limiting the right shoulder motion.

Based on the evidence in the May 2010 VA examination report, the Veteran's right shoulder approximates limitation of motion to shoulder level when taking into account functional loss from right chest pain and limited shoulder strength.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  This level of limited motion warrants a 20 percent rating.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).  A higher rating is not warranted because the evidence does not show that the Veteran's right shoulder limitation approximates the level of midway between the side and shoulder level or to 25 degrees from the side.  Id.

In light of this evidence, the Board concludes that a separate 20 percent rating is warranted for limitation of motion of the right shoulder resulting from costochondritis.  As noted previously, the Veteran's right shoulder complaints have not been evident for the entire rating period on appeal.  The initial complaint was noted in a July 12, 2005 VA treatment record.  At that time, the Veteran reported having the problems for five or six months.  This tends to show that the right shoulder problems had their onset in approximately January 2005.  The January 2005 VA examination was conducted on January 7, 2005, and did not reflect any right shoulder problems.  Therefore, when resolving reasonable doubt in favor of the Veteran, the Board finds that the limitation of motion of the right shoulder had its onset as early as January 12, 2005-six months prior to the date of treatment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the effective date of the separate 20 percent rating is set to January 12, 2005.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's costochondritis has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for the manifestations of the Veteran's costochondritis affecting the chest must be denied.  However, a separate 20 percent rating for limitation of motion of the right shoulder is granted effective January 12, 2005.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against other higher or separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for costochondritis is denied.

A separate 20 percent rating for limitation of motion of the right shoulder resulting from costochondritis is granted effective January 12, 2005, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


